Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because: Figure 2 is a method/flowchart of the method performed by the UAV; currently while reference characters are provided, no label/description of the steps are provided, a short description of each step should be provided in the figure. For example step 250 could/should be labelled something akin to “acquire field image”.  (See Figure 2 of US 11137775 B2 which is patent which also by BASF which contains the same figures/method with correct labeling.) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Agricultural Imaging Unmanned Aerial Vehicle”.
	While the current title does encompass the invention it isn’t clearly indicative of the inventive concepts of the claims. Unmanned aerial vehicle(s) are/is a large class of devices which includes those which have little physical similarity to the disclosed invention (for example fixed wing uavs such as those used in military applications), further they have a large array of different uses/fields of uses and various adaptions for their specific purposes. From the independent claims, it is clear that the claimed invention is more specifically directed to UAVs in the agricultural imaging (Crop health determinations), more specifically the structure of having a camera mounted at a distance greater than the height of a crop appears to be a main inventive concept/distinguishing feature of the UAV. Thus by adding the terms “Agricultural Imagining” to the title both the field of use, and more on a general level what aspect of the drone the claim’s inventive concept concerns/improves (the imaging of the cameras).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 13 recites a “location determining means”, this means is described by what it does, with no structure/structural limitations given by the claim language. As such the “location determining means” will be limited to what is explicitly disclosed in the applicant’s 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: the claim is directed to a “computer program element”, this is/includes transitory computer program elements. Only non-transitory computer elements can be claimed in a patent. Amending claim 15 to recite that it is a “non-transitory computer program element” or “non-transitory computer readable medium containing instructions” would make claim 15 an eligible category.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-8, 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10627386 B2, Saez et al, “System For Monitoring Crops And Soil Conditions”.
	Regarding Claim 1, Saez et al teaches “l) An unmanned aerial vehicle (10) for agricultural field assessment, comprising: a control unit (20);”(Column 5, lines 7-17, “Exemplary UAS 108 include unmanned aerial vehicles (e.g., drones, multirotor craft vehicles, and quadcopters); however, manned aerial vehicles are contemplated hereby. The UAS 108 may transport the elongate probe device 112 to target sampling locations 218 for data acquisition. Flight of the UAS 108 may be managed manually and/or based on programmed parameters. The UAS 108 and/or the elongate probe 112 may communicate with a controller, microprocessor, and/or another suitable computing device 114 (See FIGS. 6 and 9A) for control operations, transmission of data acquired, and/or processing of observed data, as applicable.”);” and a camera (30);”(Column 9, lines 44-51, “Referring now to FIGS. 12A-14, partly in order to achieve the compact design mentioned above, the layout of optical sensors, LEDs, and cameras in the sensor package 106 optimizes data capture by the elongate probe 112 while dipped within the space 122 below the crop canopy 102. One or more cameras 152a-c are disposed about the elongate probe 112 on interior sensor mount surfaces 170a-c and are directed horizontally outward therefrom. The”);” wherein, the camera is mounted on the unmanned aerial vehicle at a location vertically separated from a body (40) of the unmanned aerial vehicle, and wherein the vertical separation between the camera and the body is greater than an average vertical height of plants of a crop in a field to be interrogated by the unmanned (Column 6, lines 61-66, “The length of the retractable boom assembly 110 may vary according to the type of crop to be monitored and an associated canopy height thereof. Referring to FIGS. 3, 4, and 5, one or more linear actuators, electric motors, winches, and/or any other suitable actuators 134 may operate to extend and retract the retractable boom assembly 110”);” wherein, the control unit is configured to fly the unmanned aerial vehicle to a location in the field containing the crop; wherein, the control unit is configured to position the body of the unmanned aerial vehicle in a substantially stationary aspect above the crop at the location such that the camera is at a first position above the crop;”(Column 5, lines 7-11, ‘Exemplary UAS 108 include unmanned aerial vehicles (e.g., drones, multirotor craft vehicles, and quadcopters); however, manned aerial vehicles are contemplated hereby. The UAS 108 may transport the elongate probe device 112 to target sampling locations 218 for data acquisition.” Here teaches flying of the probe (camera) to a first position);” wherein, the control unit is configured to control the unmanned aerial vehicle to fly vertically at the location such that the camera is at a second position below that of the first position;”(Column 15, lines 17-29, “) Following data capture and successful verification thereof, the sensor package processor/controller 114 instructs the UAS 108 to increase altitude, thereby withdrawing the retractable boom assembly 110 and sensor package 106 out of the crop canopy 102, as shown in FIG. 28. Upon reaching a predetermined altitude, the UAS 108 resumes navigation to the next field sampling point 218, repeats the “dipping” maneuver, and inserts the retractable boom assembly 110 into the crop canopy 102 for further data capture. As the UAS 108 navigates from point 218 to point 218, the multicolor sensor package LEDs 164 may be activated for use as a safety beacon, flashing intermittently to warn the local area that the system 100 is present.” Here teaches that vertical up and down before/after the dipping maneuver);”and wherein, the control unit is configured to control the camera to acquire at least one image relating to the crop when the camera is between the first position and the second position.”(Column 10, lines 9-27, “Once again referring to FIGS. 3-5, according to some embodiments, a downward facing camera/sensor 160 may be disposed on the lower portion 116 of the UAS 108 for observation of crops with broad upward facing leaves. Further, the downward facing camera 160 may capture images of crops from an altitude substantially above the canopy 102 rather than during the dipping maneuver. The downward facing camera 160 may capture images while the UAS 108 navigates over monitored crops to give the grower(s) context concerning the sampling area. Additionally, the downward facing camera 160 may, perhaps in conjunction with a downward directed radar 162 also disposed on the lower portion 116 of the UAS 108, be used to determine current altitude for the UAS 108 and/or calculate a distance to the canopy 102 for the purpose of pre-determining a flight path during a forthcoming dipping maneuver. Distance to the canopy 102 may also be calculated in real time by the downward facing camera 160, radar 162, and/or LiDAR during the dipping maneuver.” Here teaches realtime image taking/monitoring (to determine altitude/distance to canopy) during the dipping maneuver (i.e. moving from a first to second position))
	Regarding Claim 2, Saez et al teaches “) Unmanned aerial vehicle according to claim 1, wherein the at least one image relating to the crop comprises at least one image acquired when the camera is within a canopy of the crop.”(Column 10, lines 32-55, “The cameras 152a-c, 160 may be RGB, thermal, ultraviolet, and/or infrared cameras or another suitable type of camera. According to an example embodiment, active depth sensing camera technology provides some benefits by facilitating analysis of plant leaves at different distances and orientations. Specifically, the depth sensing technology may be used to correct images captured of targets disposed at an angle or other otherwise having a varying depth from the camera. Referring now to FIGS. 12A-13, 16, and 17, one or more multicolor and/or true white (RGB+White) light emitting elements, such as multicolor LEDs 164, are disposed in a vertical configuration in the elongate probe 112, flanking the other sensors described hereinabove. Natural lighting under the crop canopy 102 is subject to significant variation. Therefore, the multicolor LEDs 164 supply lighting for each camera 152a-c during operation below the crop canopy 102. The LEDs 164 can include a capability to emit ultraviolet (“UV”) light, and the cameras 152a-c may be capable of capturing reflected UV light for diagnostic or other purposes. The cameras 152a-c may balance characteristics of a captured image, such as, for example, captured images of a crop or plant may be balanced for color correction (e.g., white balance), brightness, and contrast. For example, a light source (e.g., light emitting element 164 of the elongate probe 112 and/or natural daylight) may be identified as a basis for image corrections. Subsequently, such corrections may be made automatically or manually, in real time or during post image capture processing.” Here teaches the use of lighting source to aid the camera’s while they are within the canopy, inherently teaching image capturing of imaging devices while within the canopy.)
	Regarding Claim 3, Saez et al teaches “Unmanned aerial vehicle according to claim 1, wherein the at least one image comprises a plurality of images and wherein the control unit is configured to control the camera to acquire the plurality of images at a corresponding plurality (Column 4, lines 44-58, “Referring now to FIGS. 12A-14, partly in order to achieve the compact design mentioned above, the layout of optical sensors, LEDs, and cameras in the sensor package 106 optimizes data capture by the elongate probe 112 while dipped within the space 122 below the crop canopy 102. One or more cameras 152a-c are disposed about the elongate probe 112 on interior sensor mount surfaces 170a-c and are directed horizontally outward therefrom. The cameras 152a-c are arranged radially and symmetrically within the cylindrical middle portion 154 of the elongate probe 112, inside the optically transparent surface 168. The cameras capture images up to 360 degrees radially about an axis 166 of the elongate probe 112. In some example embodiments, multiple image views may be combined to provide radially outward imaging entirely about the axis 166” Here the 360 degree camera teaches the multiple images captured at different points between the first and second points. )
	Regarding Claim 4, Saez et al teaches “Unmanned aerial vehicle according to claim 1, wherein the control unit is configured to control the camera to acquire one or more images of the at least one image relating to the crop when the camera is in the second position.”(Column 4-5, lines 40-06, “) Once the UAS 108 has navigated to the pre-programmed GPS coordinates, using either a grid or smart sampling method as described with reference to FIGS. 9B and 9C, the system 100 determines a distance to the crop canopy 102 with one or more sensors including, but not limited to, microwave radar, LiDAR, cameras, and ultrasonic sensors such as the downward/facing camera 160 and/or downward directed radar 162 detailed hereinabove. Insects, diseases, nutritional deficiencies, and environmental damage are present at different locations on individual plants depending on the particular stress type and the crop type (e.g., soybean aphids are generally located on the top leaves of a soybean plant, while nitrogen deficiency symptoms are located on the bottom of a corn plant). To account for this variation, the crop type and targeted crop stress may be programmed into memory/storage of the system 100 before launch. The combination of observations by the downward directed microwave radar 162 and pre-programmed crop type and crop target stress information informs the controller 114 when preparing to lower/dip the elongate probe 112 below the crop canopy 102. In accordance with the data input, the UAS 108 dips the elongate probe 112 into the crop 104 to a predetermined depth to increase the likelihood of finding the targeted crop stress. For example, the sensor package may be lowered 18 inches below the top of a corn plant crop canopy to observe a disease such as Goss's Wilt. In example embodiments, sampling may be performed according to specific zones. The zones can be user-defined or automatically detected based on present or past detection of threats. Alternatively, the data provided to a user/grower may be classified according to the sampling zones. The data can include, inter alia, a financial valuation of crop threats found therein.” Here teaches the detection of diseases (getting of a image relating to a crop) at the second position (within the canopy/at the inspection point) )
	Regarding Claim 5, Saez et al teaches “Unmanned aerial vehicle according to claim 4, wherein the second position comprises the ground.”(Column 14, lines 17-44, “) Referring again to FIGS. 11D, 13, and 14 the elongate probe 112 and sensor package 106 have an interior space or lumen 202 disposed centrally therein. A ground contact probe 204, depicted in FIGS. 21-24 is further disposed within the lumen 202, as illustrated by FIGS. 11F, 11E, and 25. Referring back to FIGS. 21-24, the ground contact probe 204 comprises a tube 206 with a rod 208 disposed through the hollow interior of the tube 206. When an exterior end 210 of the rod 208 contacts the ground, the rod 208 slides vertically within the internal tube 206. A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed. A downward facing LiDAR sensor may produce inaccurate observations of distance to the ground resulting from detection of leaves, spider webs, and/or other debris within and below the crop canopy. However, the physical rod 208 has enough weight and structural integrity to negotiate small obstructions so that a reliable ground observation or solid object detection is obtained. Observations made by the ground contact probe 204 may be filtered by software algorithms, which may be performed by the microprocessor/controller 114, to smooth the data for correspondingly smooth lowering of the UAS 108 to a desired depth. The weight and length of the ground touch sensor rod 208 may be customized to suit different crops and/or crop conditions.” Here teaches a ground contact sensor embodiment, thus logically/naturally the second point (data/image collection point) for a ground contact sensor is the ground)
	Regarding Claim 6, Saez et al teaches “Unmanned aerial vehicle according to claim 1  wherein the control unit is configured to control the camera to acquire one or more images of the at least one image relating to the crop when the camera is in the first position.”( Column 10, lines 9-18, “Once again referring to FIGS. 3-5, according to some embodiments, a downward facing camera/sensor 160 may be disposed on the lower portion 116 of the UAS 108 for observation of crops with broad upward facing leaves. Further, the downward facing camera 160 may capture images of crops from an altitude substantially above the canopy 102 rather than during the dipping maneuver. The downward facing camera 160 may capture images while the UAS 108 navigates over monitored crops to give the grower(s) context concerning the sampling area.” Here gives imaging during/before entry into the canopy)
	Regarding Claim 7, Saez et al teaches “Unmanned aerial vehicle according to claim 1  wherein a processing unit (50) is configured to analyse the at least one image to determine a leaf area index for the crop.”(Column 8, lines 10-29, “ As illustrated by FIGS. 9B and 9C, when the system 100 operates a monitoring mission, the UAS 108 may navigate in a grid sampling pattern (FIG. 9B) or smart sampling pattern (FIG. 9C) based on data such as an NDVI (Normalized Difference Vegetative Index) map. After the UAS 108 reaches a safe altitude based on observations of an internal GPS as compared with a safe altitude determined by UAS 108 pre-programmable software, the retractable boom assembly 110 is deployed to the second, extended position 130. When the retractable boom assembly 110 reaches the operational, extended position 130, the elongate probe 112 is flexible at the hinges 126a-f so that inertial moments are not transferred from the sensor package 106 and retractable boom assembly 110 to the UAS 108. A failure to account for the inertial moments of the retractable boom assembly 110 may result in decreased flight performance, decreased stability, and potential unplanned landing of the UAS 108. FIGS. 7 and 8 depict the system 100 in flight with the retractable boom assembly 110 flexing according to acceleration and inertial forces acting thereon.” Here teaches recognition/detection for navigating of the Normalized difference vegative index (i.e. a specific form of a leaf area index), to navigate based on a predetermined/expected map of the vegative index requires being able to detect the index values in the field)
(Column 13, lines 41-56, “Once the UAS 108 has navigated to the pre-programmed GPS coordinates, using either a grid or smart sampling method as described with reference to FIGS. 9B and 9C, the system 100 determines a distance to the crop canopy 102 with one or more sensors including, but not limited to, microwave radar, LiDAR, cameras, and ultrasonic sensors such as the downward/facing camera 160 and/or downward directed radar 162 detailed hereinabove. Insects, diseases, nutritional deficiencies, and environmental damage are present at different locations on individual plants depending on the particular stress type and the crop type (e.g., soybean aphids are generally located on the top leaves of a soybean plant, while nitrogen deficiency symptoms are located on the bottom of a corn plant). To account for this variation, the crop type and targeted crop stress may be programmed into memory/storage of the system 100 before launch.” Here gives insects (pest), nutritional deficiencies, or disease of the crops. From Column 4-5, lines 61-02, “. According to some embodiments of the presently disclosed system, an elongate probe 112 carries the sensor package 106, which is used for real-time, on-site data acquisition of parameters relating to crops, plants, and field conditions. The data acquired thereby may be collected and processed by hardware sensors, software, and associated support equipment included in the crop monitoring system 100 for imaging and sampling biotic and abiotic matrices.” Here is taught the data analysis to recognize the various diseases/conditions.  )
	Regarding Claim 12, Saez et al teaches “Unmanned aerial vehicle according to claim 7, wherein the camera is configured to acquire at least one image relating to the field, and wherein the processing unit is configured to analyse the at least one image relating to the field to determine the location in the field.”( Column 8, lines 10-14, “As illustrated by FIGS. 9B and 9C, when the system 100 operates a monitoring mission, the UAS 108 may navigate in a grid sampling pattern (FIG. 9B) or smart sampling pattern (FIG. 9C) based on data such as an NDVI (Normalized Difference Vegetative Index) map.” Here gives navigation (inherently requiring recognition of position) based on the index (imagery) with the field)
	Regarding Claim 13, Saez et al teaches “Unmanned aerial vehicle according to claim 1, wherein the unmanned aerial vehicle comprises location determining means (90).”(Column 6, lines 38-44, “Still further, the elongate probe 112 may include a GPS device for location tracking and/or time tracking. Alternatively or in combination, the elongate probe 112 may utilize a GPS device of the UAS 108, if such a device is already present therein. Accordingly, images captured and data acquired with the elongate probe 112 may be geotagged based on data from the GPS device.” Here teaches the sue of GPS to determine/track position. Column 8-9, lines 57-020, “The data from the first IMU 198 may be used in conjunction with a second IMU 200 disposed in or on the UAS 108. With the data from the combination of IMUs, the extent of the retractable boom assembly 110 with the weight of the elongate probe 112 may be used similar to a pendulum inertia damper negating the forces applied to the UAS 108 from the boom assembly itself. This process shares some properties with noise canceling. The data gathered by the first and second IMUs 198, 200 may be used to control the speed, direction, and acceleration of the UAS 108 such that forces acting on the UAS 108 are absorbed and stable flight is maintained. Further, the IMU inputs, may be processed such that the weight of the elongate probe 112 is used as a counter balance to rapidly slow down the drone, resulting in improved flight efficiencies. Referring to FIGS. 10A and 10B, for example, if the retractable boom assembly 110 swings in a first direction, the first IMU 198 will communicate same to the controller/processor 114 (FIG. 9A). In response to the observations of the first IMU 198, the controller 114 instructs the UAS 108 to navigate in a direction opposite the swinging of the retractable boom assembly 110 thereby calming and settling the forces acting on the system 100. Furthermore, the controller 114 may use inputs from both the first and second IMUs 198, 200 to determine a stable flight pattern or to react to shifting forces in-flight. The first and second IMUs 198, 200 are in consistent communication with the controller 114 and the navigational controls of the UAS 108 in order to maintain safe, stable flight during flight to and from locations within the grower's field as well as during the dipping maneuver described hereinthroughout (FIG. 28).” Here teaches the use of an IMU to determine location/navigation)
	Claim 14, is a method version of the device  (UAV) claim 1, the interal elements of the claim are identical in terms of the scope as claim 1, Saez et al is equally applicaple to the physical uav as the programming/performance using it. Thus the ground of rejection for claim 14 are identical to claim 1.
	Regarding Claim 15, claim 15 is a “computer program element” of claim 14, which in turn is a method version of the device of claim 1. Saez et al teaches a drone system/method which is run on using a computer (processor/memory) code. Column 5, lines 7-25, “Exemplary UAS 108 include unmanned aerial vehicles (e.g., drones, multirotor craft vehicles, and quadcopters); however, manned aerial vehicles are contemplated hereby. The UAS 108 may transport the elongate probe device 112 to target sampling locations 218 for data acquisition. Flight of the UAS 108 may be managed manually and/or based on programmed parameters. The UAS 108 and/or the elongate probe 112 may communicate with a controller, microprocessor, and/or another suitable computing device 114 (See FIGS. 6 and 9A) for control operations, transmission of data acquired, and/or processing of observed data, as applicable. The elongate probe 112 may be removably coupled to or integral with the UAS 108. The elongate probe 112 may extend from a lower portion 116 of the UAS 108 for the purpose of more easily accessing the space 122 below the canopy 102 at the target sampling locations/points 218. The elongate probe 112 may be adjustable in length and/or orientation so as to be directed as desired for a particular application.” .Thus claim 15 has identical grounds of rejection to claim 14 which has identical grounds of rejection to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saez et al as applied to claim 1 above, and further in view of US 10175693 B2, Liu,  “Carrier For Unmanned Aerial Vehicle”.
Regarding Claim 10, Saez et al teaches a system which includes lower of the payload such that it reaches the ground next to the crops Column 14, lines 16-44 “Referring again to FIGS. 11D, 13, and 14 the elongate probe 112 and sensor package 106 have an interior space or lumen 202 disposed centrally therein. A ground contact probe 204, depicted in FIGS. 21-24 is further disposed within the lumen 202, as illustrated by FIGS. 11F, 11E, and 25. Referring back to FIGS. 21-24, the ground contact probe 204 comprises a tube 206 with a rod 208 disposed through the hollow interior of the tube 206. When an exterior end 210 of the rod 208 contacts the ground, the rod 208 slides vertically within the internal tube 206. A ground probe LiDAR sensor 212 or other linear sensor configured at an upper end 214 of the tube 206 monitors a position of the rod 206 by detecting an interior end 216 thereof within the tube 206. In this manner, a distance the rod 208 has moved is observed. A downward facing LiDAR sensor may produce inaccurate observations of distance to the ground resulting from detection of leaves, spider webs, and/or other debris within and below the crop canopy. However, the physical rod 208 has enough weight and structural integrity to negotiate small obstructions so that a reliable ground observation or solid object detection is obtained. Observations made by the ground contact probe 204 may be filtered by software algorithms, which may be performed by the microprocessor/controller 114, to smooth the data for correspondingly smooth lowering of the UAS 108 to a desired depth. The weight and length of the ground touch sensor rod 208 may be customized to suit different crops and/or crop conditions.” Here teaches that in at least some embodiments the “second” end point of the sensor probe during a “dipping” maneuver is the ground. However Saez et al does not teach that the probe/payload is part of the landing gear/legs
Column 23, lines 5-19, “In particular, the carrier 105 herein includes two guides 1051 and 1052 that are substantially parallel to each other and on one of the guides, e.g., the guide 1051, is arranged an actuation assembly, which is depicted as a guide screw assembly 1053 including an actuation assembly, such as one or more motors. A gimbal 106 is connected with the guides. For example, one side of the gimbal is connected with the guide of the carrier (e.g., guide 1051) that is arranged the guide screw assembly. Another side of the gimbal is connected with the other guide of the carrier (e.g., guide 1052). The payload 107, which is shown as an imaging device, such as a camera, is coupled to the carrier such that the payload driven by the gimbal may be capable of rotating in one or more degrees of freedom, such as around a pitch axis, a roll axis and a yaw axis, in case the gimbal is a 3-axis gimbal.” Here teaches the payload is connected ot the carrier (guide 1051/1052), in column 28, lines 38-45, “Further, two support members are also coupled to the central body for supporting the UAV when it is resting on the ground. In some embodiments, when the UAV is flying in the air, the two support members may be pulled back, therefore providing more operation spaces for the UAV. The support members may be landing stands configured to bear weight of the UAV when the UAV is on the ground”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Saez et al to instead of using the boom (mechanical arm) attachment system and separate landing legs to instead use the adjustable guides and payload system as taught by Liu. Such a modification would be obvious under the KSR rational of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. (I) Saez 
	Regarding Claim 11, Modified Saez teaches “Unmanned aerial vehicle according to claim 10, wherein the unmanned aerial vehicle comprises at least one leg (70) attached to the body of the unmanned aerial vehicle, and wherein the camera is mounted on a leg of the at least one leg.”(Liu column 23, lines 5-19, “In particular, the carrier 105 herein includes two guides 1051 and 1052 that are substantially parallel to each other and on one of the guides, e.g., the guide 1051, is arranged an actuation assembly, which is depicted as a guide screw assembly 1053 including an actuation assembly, such as one or more motors. A gimbal 106 is connected with the guides. For example, one side of the gimbal is connected with the guide of the carrier (e.g., guide 1051) that is arranged the guide screw assembly. Another side of the gimbal is connected with the other guide of the carrier (e.g., guide 1052). The payload 107, which is shown as an imaging device, such as a camera, is coupled to the carrier such that the payload driven by the gimbal may be capable of rotating in one or more degrees of freedom, such as around a pitch axis, a roll axis and a yaw axis, in case the gimbal is a 3-axis gimbal.” And In column 28, lines 38-45, “Further, two support members are also coupled to the central body for supporting the UAV when it is resting on the ground. In some embodiments, when the UAV is flying in the air, the two support members may be pulled back, therefore providing more operation spaces for the UAV. The support members may be landing stands configured to bear weight of the UAV when the UAV is on the ground”. Liu’s modification from claim 10 teaches that the payload and landing stand/leg are part of the same structure/the payload is integrated onto the landing leg.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 11137775 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claim 1 of the referenced US patent is a combination/contains all the elements of claims 1, 2, 7, 14, and 15 of the current application. 
	While the current’s application dependencies between elements result in broader scope than reference patent document as the different elements do not necessarily change the underlying functions of each other and/or are merely more specific implementations of claim language of the current application (e.g. the leaf index elements of patent claim 1 is a more 
	Further claim 7 of the application is identical, in terms of internal elements, to claim 6 of U.S. Patent No. US 11137775 B2.
Claims 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. US 11137775 B2. While claim 3 is not identical to claim 2 of the us patent, i.e. us patent claims a “different positions that are not position one”, whereas the current application claims different positions between the “first” position and “second” position; as claim 1 of the us patent it is already known that the uav is moving from the first position to the second position, ergo the “not position one” positions of us patent can only consists of position between the first and second position, thus they claims while not identical in terms of wording are identical in their scope of protection.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. US 11137775 B2, both are claiming the taking of a crop image while in the second position. 
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. US 11137775 B2, both the claims contain the element/limitation that a image of the crop is taken at the first position, as claim 1 of the us patent render obvious/provisionally rejects claim 1 of the independent application, this identical dependent claim 5 of the us patent would render obvious claim 6 of the current application.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. US 11137775 B2, both claim a “position determining means”; as claim 1 of the us patent render obvious/provisionally rejects claim 1 of the independent application, these two identical dependent claim 12 of the us patent would render obvious claim 13 of the current application.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140303814 A1; CN 106383522 A; US 20170066530 A1; US 20170127606 A1; US 20170199528 A1; US 20170231213 A1; US 20180141647 A1; US 20180284575 A1; US 10175362 B2; US 20190114481 A1; US 10395115 B2; US 20190373179 A1; US 20200034616 A1; US 20200088509 A1; US 20200278696 A1; US 10943114 B2; US 20150142250 A1; US 20160302351 A1; US 20170032258 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/KENNETH M DUNNE/             Examiner, Art Unit 3661                                                                                                                                                                                           
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661